DETAILED ACTION
This Office action is in response to the amendment filed on June 17, 2022.
Claims 1-20 are pending.
Claims 1-20 have been amended.
Claims 1-20 are allowed.
The objection to the title of the invention is withdrawn in view of Applicant’s amendments to the title of the invention.
The objections to Claims 1, 10, and 19 are withdrawn in view of Applicant’s amendments to the claims.
The 35 U.S.C. § 112(b) rejections of Claims 1-20 are withdrawn in view of Applicant’s amendments to the claims.
The 35 U.S.C. § 101 rejections of Claims 1-20 are withdrawn in view of Applicant’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Michael E. Carmen (Reg. No. 43,433) on July 14, 2022.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (filed on 06/17/2022), please amend Claims 1-20 as follows:

1. (Currently Amended) A method for sensor data analysis, comprising:
in response to receiving target data from a target sensor of a plurality of sensors at a first time, determining one or more reference sensors of the plurality of sensors based on location information of a neighbor sensor of the plurality of sensors adjacent to the target sensor of the plurality of sensors and of the plurality of sensors at a second time;
determining reference estimation data of the one or more reference sensors of the plurality of sensors at the first time based on historical sensor data obtained from the one or more reference sensors of the plurality of sensors;
determining target estimation data of the target sensor of the plurality of sensors at the first time based on the reference estimation data of the one or more reference sensors of the plurality of sensors;
detecting an abnormality of the target data of the target sensor of the plurality of sensors based on the target data of the target sensor of the plurality of sensors and the target estimation data of the target sensor of the plurality of sensors; and
causing one or more actions to be initiated in one or more sensors of the plurality of sensors based on the detected abnormality of the target data of the target sensor of the plurality of sensors;
wherein the determining the one or more reference sensors of the plurality of sensors, the determining the reference estimation data of the one or more reference sensors of the plurality of sensors, the determining the target estimation data of the target sensor of the plurality of sensors, the detecting, and the causing steps are executed by at least one computing device coupled to the plurality of sensors.

2. (Currently Amended) The method according to claim 1, wherein determining the one or more reference sensors of the plurality of sensors comprises:
determining a distance from the neighbor sensor of the plurality of sensors to the target sensor of the plurality of sensors;
determining a time difference between the second time and the first time; and
determining the one or more reference sensors of the plurality of sensors based on a weighted sum of the distance and the time difference.

3. (Currently Amended) The method according to claim 1, wherein determining the one or more reference sensors of the plurality of sensors comprises:
determining a plurality of groups of neighbor sensors located in different directions of the target sensor of the plurality of sensors; and
selecting at most a predetermined number of reference sensors from each group of neighbor sensors of the plurality of groups of neighbor sensors.

4. (Currently Amended) The method according to claim 1, wherein determining the reference estimation data of the one or more reference sensors of the plurality of sensors comprises:
using a Kalman filter to determine the reference estimation data of the one or more reference sensors of the plurality of sensors based on the historical sensor data.

5. (Currently Amended) The method according to claim 1, wherein determining the reference estimation data of the one or more reference sensors of the plurality of sensors comprises:
inputting at least one of the historical sensor data and the second time into a prediction model to determine the reference estimation data of the one or more reference sensors of the plurality of sensors, wherein the prediction model is trained based on the historical sensor data and a reception time associated with the historical sensor data.

6. (Currently Amended) The method according to claim 1, wherein determining the target estimation data of the target sensor of the plurality of sensors comprises:
determining a first weight associated with a first sensor based on a first distance from a first reference sensor of the one or more reference sensors of the plurality of sensors to the target sensor of the plurality of sensors;
determining a second weight associated with a second sensor based on a second distance from a second reference sensor of the one or more reference sensors of the plurality of sensors to the target sensor of the plurality of sensors; and
determining the target estimation data of the target sensor of the plurality of sensors based on a weighted sum of first reference estimation data of the first reference sensor of the one or more reference sensors of the plurality of sensors and second reference estimation data of the second reference sensor of the one or more reference sensors of the plurality of sensors.

7. (Currently Amended) The method according to claim 1, wherein detecting the abnormality of the target data of the target sensor of the plurality of sensors comprises:
in response to a difference between the target data of the target sensor of the plurality of sensors and the target estimation data of the target sensor of the plurality of sensors exceeding a predetermined difference threshold, determining that the target data of the target sensor of the plurality of sensors is abnormal.

8. (Currently Amended) The method according to claim 1, wherein detecting the abnormality of the target data of the target sensor of the plurality of sensors comprises:
processing the target data of the target sensor of the plurality of sensors and the target estimation data of the target sensor of the plurality of sensors by using a machine learning model to detect the abnormality of the target data of the target sensor of the plurality of sensors, wherein the machine learning model is trained based on the historical sensor data, sensor estimation data, and whether the historical sensor data is abnormal.

9. (Currently Amended) The method according to claim 1, further comprising:
in response to detecting that the target data of the target sensor of the plurality of sensors is abnormal, providing an indication of the abnormality of the target data of the target sensor of the plurality of sensors.

10. (Currently Amended) A device for sensor data analysis, comprising:
at least one processing unit; and
at least one memory being coupled to the at least one processing unit and storing instructions for execution by the at least one processing unit, the instructions, when executed by the at least one processing unit, cause the device, to perform acts comprising:
in response to receiving target data from a target sensor of a plurality of sensors at a first time, determining one or more reference sensors of the plurality of sensors based on location information of a neighbor sensor of the plurality of sensors adjacent to the target sensor of the plurality of sensors and of the plurality of sensors at a second time;
determining reference estimation data of the one or more reference sensors of the plurality of sensors at the first time based on historical sensor data obtained from the one or more reference sensors of the plurality of sensors;
determining target estimation data of the target sensor of the plurality of sensors at the first time based on the reference estimation data of the one or more reference sensors of the plurality of sensors;
detecting an abnormality of the target data of the target sensor of the plurality of sensors based on the target data of the target sensor of the plurality of sensors and the target estimation data of the target sensor of the plurality of sensors; and
causing one or more actions to be initiated in one or more sensors of the plurality of sensors based on the detected abnormality of the target data of the target sensor of the plurality of sensors;
wherein the determining the one or more reference sensors of the plurality of sensors, the determining the reference estimation data of the one or more reference sensors of the plurality of sensors, the determining the target estimation data of the target sensor of the plurality of sensors, the detecting, and the causing steps are executed by the device coupled to the plurality of sensors.

11. (Currently Amended) The device according to claim 10, wherein determining the one or more reference sensors of the plurality of sensors comprises:
determining a distance from the neighbor sensor of the plurality of sensors to the target sensor of the plurality of sensors;
determining a time difference between the second time and the first time; and
determining the one or more reference sensors of the plurality of sensors based on a weighted sum of the distance and the time difference.

12. (Currently Amended) The device according to claim 10, wherein determining the one or more reference sensors of the plurality of sensors comprises:
determining a plurality of groups of neighbor sensors located in different directions of the target sensor of the plurality of sensors; and
selecting at most a predetermined number of reference sensors from each group of neighbor sensors of the plurality of groups of neighbor sensors.

13. (Currently Amended) The device according to claim 10, wherein determining the reference estimation data of the one or more reference sensors of the plurality of sensors comprises:
using a Kalman filter to determine the reference estimation data of the one or more reference sensors of the plurality of sensors based on the historical sensor data.

14. (Currently Amended) The device according to claim 10, wherein determining the reference estimation data of the one or more reference sensors of the plurality of sensors comprises:
inputting at least one of the historical sensor data and the second time into a prediction model to determine the reference estimation data of the one or more reference sensors of the plurality of sensors, wherein the prediction model is trained based on the historical sensor data and a reception time associated with the historical sensor data.

15. (Currently Amended) The device according to claim 10, wherein determining the target estimation data of the target sensor of the plurality of sensors comprises:
determining a first weight associated with a first sensor based on a first distance from a first reference sensor of the one or more reference sensors of the plurality of sensors to the target sensor of the plurality of sensors;
determining a second weight associated with a second sensor based on a second distance from a second reference sensor of the one or more reference sensors of the plurality of sensors to the target sensor of the plurality of sensors; and
determining the target estimation data of the target sensor of the plurality of sensors based on a weighted sum of first reference estimation data of the first reference sensor of the one or more reference sensors of the plurality of sensors and second reference estimation data of the second reference sensor of the one or more reference sensors of the plurality of sensors.

16. (Currently Amended) The device according to claim 10, wherein detecting the abnormality of the target data of the target sensor of the plurality of sensors comprises:
in response to a difference between the target data of the target sensor of the plurality of sensors and the target estimation data of the target sensor of the plurality of sensors exceeding a predetermined difference threshold, determining that the target data of the target sensor of the plurality of sensors is abnormal.

17. (Currently Amended) The device according to claim 10, wherein detecting the abnormality of the target data of the target sensor of the plurality of sensors comprises:
processing the target data of the target sensor of the plurality of sensors and the target estimation data of the target sensor of the plurality of sensors by using a machine learning model to detect the abnormality of the target data of the target sensor of the plurality of sensors, wherein the machine learning model is trained based on the historical sensor data, sensor estimation data, and whether the historical sensor data is abnormal.

18. (Currently Amended) The device according to claim 10, the acts further comprising:
in response to detecting that the target data of the target sensor of the plurality of sensors is abnormal, providing an indication of the abnormality of the target data of the target sensor of the plurality of sensors.

19. (Currently Amended) A computer program product being stored in a non-transitory computer storage medium and comprising machine-executable instructions which, when executed by a computing device, cause the computing device to perform sensor data analysis steps of:
in response to receiving target data from a target sensor of a plurality of sensors at a first time, determining one or more reference sensors of the plurality of sensors based on location information of a neighbor sensor of the plurality of sensors adjacent to the target sensor of the plurality of sensors and of the plurality of sensors at a second time;
determining reference estimation data of the one or more reference sensors of the plurality of sensors at the first time based on historical sensor data obtained from the one or more reference sensors of the plurality of sensors;
determining target estimation data of the target sensor of the plurality of sensors at the first time based on the reference estimation data of the one or more reference sensors of the plurality of sensors;
detecting an abnormality of the target data of the target sensor of the plurality of sensors based on the target data of the target sensor of the plurality of sensors and the target estimation data of the target sensor of the plurality of sensors; and
causing one or more actions to be initiated in one or more sensors of the plurality of sensors based on the detected abnormality of the target data of the target sensor of the plurality of sensors;
wherein the determining the one or more reference sensors of the plurality of sensors, the determining the reference estimation data of the one or more reference sensors of the plurality of sensors, the determining the target estimation data of the target sensor of the plurality of sensors, the detecting, and the causing steps are executed by the computing device coupled to the plurality of sensors.

20. (Currently Amended) The computer program product according to claim 19, wherein determining the one or more reference sensors of the plurality of sensors comprises:
determining a distance from the neighbor sensor of the plurality of sensors to the target sensor of the plurality of sensors;
determining a time difference between the second time and the first time; and
determining the one or more reference sensors of the plurality of sensors based on a weighted sum of the distance and the time difference.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “in response to receiving target data from a target sensor of a plurality of sensors at a first time, determining one or more reference sensors of the plurality of sensors based on location information of a neighbor sensor of the plurality of sensors adjacent to the target sensor of the plurality of sensors and receiving latest data from the neighbor sensor of the plurality of sensors at a second time; determining reference estimation data of the one or more reference sensors of the plurality of sensors at the first time based on historical sensor data obtained from the one or more reference sensors of the plurality of sensors; determining target estimation data of the target sensor of the plurality of sensors at the first time based on the reference estimation data of the one or more reference sensors of the plurality of sensors; detecting an abnormality of the target data of the target sensor of the plurality of sensors based on the target data of the target sensor of the plurality of sensors and the target estimation data of the target sensor of the plurality of sensors; and causing one or more actions to be initiated in one or more sensors of the plurality of sensors based on the detected abnormality of the target data of the target sensor of the plurality of sensors” as recited in independent Claims 1, 10, and 19.
The closest cited prior art, US 2017/0284839 (hereinafter “Ojala”), teaches locating, organizing, and monitoring sensor nodes in a sensor node network. However, Ojala fails to teach “in response to receiving target data from a target sensor of a plurality of sensors at a first time, determining one or more reference sensors of the plurality of sensors based on location information of a neighbor sensor of the plurality of sensors adjacent to the target sensor of the plurality of sensors and receiving latest data from the neighbor sensor of the plurality of sensors at a second time; determining reference estimation data of the one or more reference sensors of the plurality of sensors at the first time based on historical sensor data obtained from the one or more reference sensors of the plurality of sensors; determining target estimation data of the target sensor of the plurality of sensors at the first time based on the reference estimation data of the one or more reference sensors of the plurality of sensors; detecting an abnormality of the target data of the target sensor of the plurality of sensors based on the target data of the target sensor of the plurality of sensors and the target estimation data of the target sensor of the plurality of sensors; and causing one or more actions to be initiated in one or more sensors of the plurality of sensors based on the detected abnormality of the target data of the target sensor of the plurality of sensors” as recited in independent Claims 1, 10, and 19.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191